PD-0349-15
                        PDR NO.

                     .APPEAL NO.   01-13-00295-CR
EDWARD FLORES      rlLfcU IN         §
    APPELLAOTJiRT OF CRIMINAL APPEALS §   iN THE COURT O^^ESMED m
           "^                        §                 COURT OF CRIWAL APPEALS
Vs. $             QrT 09,2m          §    APPEALS AT AUSTIN, TEXAS.
                                     f                      OCT 02 2015
THE STATE OF TEXAS,         _, .     §
    appellee . Abel Acosta, Clem     §
  APPELLANT'S REQUEST FOR HIS PETITION, POSTCARD DENING' RELIEF,

                  AND ANY OTHER DOCUMENT NECESSARY

    COMES NOW, Edward Floras, TDCJ #01848741, Appellant in the
above -styled and -numbered cause and files this request for the
Appellant's Petition for Discretionary Review, the Honorable
Court's postcard dening relief, or any other document necessary
to properly prepare and file his motion for rehearing within
this Honorable Court, and shows this Court GOOD CAUSE to GRANT

this motion as   follows:

    1* The Appellant is currently incarcerated in the TDCJ-CID
Coffield unit and is indigent.

    2«vScott Pawgan, Appellant's former counsel, sent him a let
ter telling him about the denial of his PDR.
    3* Counsel did not send the Appellant any document, such as:

(1) the Petition for Discretionary Review, (2) his motion for
rehearing filed within the court of appeals, or (3) the final
postcard showing the denial of the PDR.
    4',The Appellant sent a letter correspondance to Scott Paw
gan to ask for these documents in order to properly file for his
motion for rehearing with this Honorable Court.

    5- For any reason that Counsel does not send the documents to
                                     1
him, the Appellant requests for this Honorable court to sent the

named documents to him in order to properly prepare and file his
motion for rehearing.

                           PRAYER FOR RELIEF

    Appellant prays that this Honorable Court will GRANT this

motion, and order the clerk of this Court to provide the Appellant
with the named documents, or order Scott Pawgan to provide the
copies to the Appellant.


                                    Edward Flares
                                   #01848741-Coffield
                                    2661    FM 2054
                                   Tenn.colony, Tx. 75884
                                   Pro     se.

                        INMATE DECLARATION


    I, Edward Flores, TDCJ #01848741, currently incarcerated in

the TDCJ-CID Coffield unit in Anderson County, Texas, declares
that the foregoing is true and correct under the penalty of per
jury.   Executed this day of September 26, 2Qi5


                                   Edward Flores
                                   #01848741-Coffield
                                   2661 FM 2054
                                   Tenn.Colony, Tx. 75884
                                   Pro     se.


                           PROOF OF MAILING

    I, Edward Flores, TDCJ #01848741, have placed this request

for his Petition, postcard dening relief, and any other document,
into the internal mailing system of the Coffield unit in Anderson

County on September 26, 2015.    This is true and correct under the

penalty of perjury.   Executed this day of September 26, 2015.


                                    Edward Flores
   #01848741-Coffield
   2661    FM 2054
   Tenn.Colony, Tx. 75884
   Pro    se.




3 of 3